Citation Nr: 1821437	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for bilateral hallux valgus.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) from July 2011 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia.

The Board remanded this matter in February 2016 for additional development.

The Veteran requested a Board hearing, which was scheduled for March 24, 2015.  The Veteran failed to appear for the hearing.  To date, the Veteran has not requested another Board hearing.  Accordingly, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).


REMAND

Although further delay is regrettable, the claims must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A Veteran is presumed to be sound upon entry into service when no preexisting disability is noted during the entrance examination, except when clear and unmistakable evidence demonstrates that a disability preexisted service.  38 U.S.C.A. § 1111 (West 2014).

The presumption of soundness was rebutted by the September 1996 entrance examination which noted mild hallux valgus and pes planus.  However, the VA still has the burden to show that the Veteran's disability was not aggravated by service.  38 U.S.C.A. § 1153 (West 2014).

If there is not clear and unmistakable evidence that a pre-existing disability was not aggravated by service, the preexisting disability will be found to have been aggravated by service.  However, the Veteran will need to produce evidence of a current disability, and a nexus between the disability and the service aggravation.  Horn v. Shinseki, 25 Vet. App. 231 (2012).

Since the April 2016 VA examiner opined that hallux valgus and pes planus are not related to the Veteran's current symptoms, based on the lack of service medical records which showed an aggravation, the Board finds that a new examination is required.

A May 2017 VA examination diagnosed xerosis and found scattered dry patches of skin on the back.  However, no opinion was offered as to whether xerosis was related to service or any service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination with a medical doctor.  The examiner must review the claims file and must note that review in the report.  The supporting rationale for all opinions expressed must be provided.  Since the evidence shows that hallux valgus and pes planus preexisted service, the examiner should opine whether it is clear and unmistakable that preexisting hallux valgus and pes planus were NOT aggravated during active service?  Explain the basis for the finding.  Was any increase in severity of hallux valgus or pes planus during service due to the natural progress of the disorder.

2.  Schedule the Veteran for a VA skin examination.  The examiner must review the claims file and must note that review in the report.  The supporting rationale for all opinions expressed must be provided.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the xerosis found at the May 2017 VA examination is related to service or event, disease, or injury during service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the xerosis found at the May 2017 VA examination is due to or the result of the service-connected dermatomycosis, onychomycosis, or keloids.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the xerosis found at the May 2017 VA examination has been aggravation (permanently increased in severity beyond the natural progress of the disorder) by the service-connected dermatomycosis, onychomycosis, or keloids.  The examiner should specify the locations where xerosis is found.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




